Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 1 of 8 PageID 28




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DEBORAH KOFLER,
    Plaintiff,


v.                                                         Case No.: 8:20-cv-01460-VMC-AEP


SAYDE STEEVES CLEANING SERVICE, INC.,
      Defendant.
___________________________________________/

               DEFENDANT’S MOTION TO DISMISS FOR PLAINTIFF’S
                               COMPLAINT

       Defendant, Sayde Steeves Cleaning Service, Inc. (Defendant/Sayde Steeves), by and

through its undersigned attorneys and pursuant to Rule 12 of the Federal Rules of Civil

Procedure, hereby files its Motion to Dismiss. For the reasons set forth herein, Defendant

respectfully requests that this Court enter an order dismissing Plaintiff’s Complaint and Demand

for Jury Trial (the “Complaint”) and as grounds therefore states:

                                             FACTS

       The Complaint, filed by Plaintiff on June 26, 2020, alleges two causes of action: Count I

– FLSA Retaliation and Count II – FFCRA Retaliation; referring to the Fair Labor Standards Act

(FLSA) and Families First Coronavirus Response Act (FFCRA).

       Plaintiff was an employee of Defendant for approximately one (1) month. Plaintiff quit

on her own accord by walking away from her position on April 3, 2020. Oddly enough, Plaintiff

then, on April 4, 2020, requested time off for childcare reasons, under the FCRA. At no time

during Plaintiff’s employment did Plaintiff make any complaints - informal, formal, verbal, or
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 2 of 8 PageID 29




otherwise regarding overtime or unpaid wages. Defendant employed two (2) employees,

including Plaintiff at the time of Plaintiff’s separation.

                                                   LEGAL ARGUMENT

          The legal sufficiency of a complaint is tested by a motion to dismiss. Under Federal Rule

of Civil Procedure 12(b)(6) an alleged cause of action may be dismissed when a complaint fails

to state a claim upon which relief can be granted. A complaint must assert a plausible claim and
                                                                                             1
it must set forth sufficient factual allegations to support the claim. Pleadings must be more than

a “formulaic recitation of the elements of a cause of action” and “naked assertions [of fact]
                                                                                         2
devoid of further factual enhancement” to withstand dismissal. A district court should dismiss a

complaint if it appears “beyond doubt that the plaintiff can prove no set of facts in support of his
                                                           3
claim which would entitled him to relief.” Additionally, if allegations are merely conclusionary,
                                                            4
they are not permitted to be assumed true. Lastly, even if a court decides the factual allegations
                                                                                                                     5
can be assumed true, the facts must also “plausibly suggest an entitlement to relief.”


                                      I.        Retaliation in Violation of the FLSA


     Plaintiff’s Complaint fails to establish the elements of retaliation under the FLSA and should

be dismissed. The FLSA protects formal complaints as well as informal complaints concerning

unpaid overtime or wages. Plaintiff cites 29 U.S.C. §215(a)(3) in their Complaint. Under 29

U.S.C. §215(a)(3) “[I]t shall be unlawful for any person…to discharge or in any other manner

discriminate against any employee because such employee has filed any complaint or instituted

1
  ​Ashcroft v. Iqbal​, 129 S. Ct. at 1949-50 (2009) (citing ​Bell Atlantic Corp v. Twombly​, 550 U.S. 554 (2007)); see also ​Frith v.
Guardian Life Ins. Co. of Am​., 9 F. Supp. 2d 734, 737-38 (S.D. Tex. 1998) (explaining that dismissal can be based on either a
lack of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory
2
   ​Twombly​ 550 U.S. at 555.
3
    ​Conley v. Gibson,​ 355 U.S. 41, 45, 78 S.Ct. 99, 2 L. Ed. 2d 80(1957)
4
     ​Twombly​ at 1950.
5
    Id.
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 3 of 8 PageID 30




or cause to be instituted any proceeding under [the FLSA] or related to this chapter, or has

testified or is about to testify in any such proceeding. The FLSA has also been interpreted to
                                                                                                                     6
include complaints made on behalf of other employees and complaints made verbally.


          To establish a claim for FLSA retaliation, three elements must be proven:


          1. The employee must have engaged in statutorily protected conduct under the FLSA or

               the employer erroneously believed that the employee engaged in such conduct.

          2. The employee must have suffered some adverse employment action(s).

          3. A causal link must exist between the employee’s conduct and the adverse
                                          7
               employment action.


          Plaintiff alleges their employment was terminated in retaliation for Plaintiff’s request to

take protected leave under the FFCRA, an activity Plaintiff alleges is protected under the FLSA.

As explained above, to establish a claim for retaliation under the FLSA, an employee must have

engaged in a protected activity under the aforementioned statute. Though requesting leave under

the FFCRA is a protected activity, it is not recognized as a protected activity under the FLSA.

Therefore, Plaintiff fails to allege any facts sufficient to establish Plaintiff’s engagement in a

protected activity under the FLSA.

     Moreover, because Plaintiff resigned on April 3, 2020, the day before making a request for

leave under the FFCRA, Plaintiff fails to provide facts demonstrating Plaintiff suffered some

adverse employment action. As Plaintiff was no longer employed on the date of the alleged




6
  ​ asten v. Sant-Gobian Performance Plastics Corps.,​ 563 U.S. 1 (2011) & ​Starnes v. Wallace​, No. 15-41341 (5​th​ Cir, Feb. 24,
   K
2017).
7
   ​Brock v. Richardson​, 812 F.2d 121, 123, n.1 (3​rd​ Cir. 1987).
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 4 of 8 PageID 31




termination/adverse employment action due to her own voluntary resignation, Plaintiff fails to

establish the second element for a claim of retaliation under the FLSA.

       Lastly, Plaintiff fails to prove a causal link between the Plaintiff/employee’s alleged

protected conduct and Plaintiff’s separation from Defendant. As previously stated, Plaintiff was

no longer an employee of Defendant’s on the date Plaintiff requested FFCRA leave, as Plaintiff

quit on April 3, 2020. Furthermore, even if Plaintiff was determined to be an employee of

Defendant on April 4, 2020, Plaintiff fails to demonstrate a causal link between Plaintiff’s

request for leave and Plaintiff’s separation apart from mere timing. Consequently, Plaintiff fails

to establish any of the three (3) elements necessary for a claim of retaliation under the FLSA. As

a result, “Count I - FLSA Retaliation” should be dismissed for failure to state a claim upon

which relief can be granted.


                            II.    Retaliation in Violation of the FFCRA


       Plaintiff also fails to properly establish a claim for retaliation under the FFCRA. To be

    eligible for leave through the FFCRA, both the employer and employee must qualify.

           A covered employer is certain public employers and private employers with fewer than
                     8
500 employees. Most employees of the federal government are covered by Title II of the Family

and Medical Leave Act, which was not amended by the FFCRA and therefore not covered by the

expansions provided to family and medical leave provision included in the FFCRA.

Additionally, employers with fewer than 50 employees may qualify for exemptions from the

requirement to provide leave due to school closing or child care unavailability if the leave




8
    29 CFR §826.20
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 5 of 8 PageID 32



                                                                        9
requirements would jeopardize the viability of the business. In order to qualify for an

exemption, it must be determine by an authorized officer of the business that:


           1. The leave requested under either section 102(a)(1)(F) of the Family and Medical
                 Leave Act (FMLA) or section 5102(a)(5) of the Emergency Paid Sick Leave Act
                 (EPSLA) would result in the small business's expenses and financial obligations
                 exceeding available business revenues and cause the small business to cease
                 operating at a minimal capacity;

           2. The absence of the Employee or Employees requesting leave under either section
                 102(a)(1)(F) of the FMLA or section 5102(a)(5) of the EPSLA would entail a
                 substantial risk to the financial health or operational capabilities of the business
                 because of their specialized skills, knowledge of the business, or responsibilities; or

           3. There are not sufficient workers who are able, willing, and qualified, and who will be
                 available at the time and place needed, to perform the labor or services provided by
                 the Employee or Employees requesting leave under either section 102(a)(1)(F) of the
                 FMLA or section 5102(a)(5) of the EPSLA, and these labor or services are needed for
                                                                      10
                 the small business to operate at a minimal capacity.
To elect this exemption, the Employer must document that a decision has been made pursuant to

the criteria in 29 CFR §826.40(b)(1). Additionally, regardless of whether a small Employer has

chosen to exempt one of more employees, the Employer is still required to post a notice

regarding the FFCRA pursuant to §826.80.

                                                                                                  11
           Under the FFCRA, an eligible employee is any employee of a covered employer. An

eligible employee of covered private sector employers may be eligible for up to 2 (two) weeks

(80 hours, or a part-time employee’s two week equivalent) of paid sick leave to care for their

child at 2/3 their normal rate of pay or the applicable minimum wage, whichever is higher. An

eligible employee can receive a maximum of $200 per day, or $12,000 total over the entire paid

sick leave period. In addition, employees who have been employed with their employers for at


9
  ​Id.
10
    Id​ at 826.40(b)(1)
11
    ​Id.​ ​29 CFR §826.20
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 6 of 8 PageID 33




least 30 days may be eligible for up to ten (10) weeks of additional paid expanded family and
                                                                                          12
medical leave to care for their child under certain circumstances related to COVID-19.


            When Plaintiff requested leave under the FFCRA, Plaintiff was no longer an employee of

Defendant. Plaintiff resigned from her position with Defendant on April 3, 2020. Additionally, at

the time of Plaintiff’s separation from Defendant, Defendant only had two (2) employees,

including Plaintiff. Due to the nature of Defendant’s business (cleaning services) and limited

number of employees, the loss of Plaintiff would have jeopardized the ability of the company to

remain open and risk the financial health of the business. This is because Plaintiff’s labor

services were required to keep the business operating at minimal capacity. Had Plaintiff been

employed on the date the request was made or had Plaintiff made the request during her

employment the Defendant would have been within their rights to deny the leave as the

Defendant is not a covered employer. As a result, Plaintiff lacks standing to bring a claim for

FFCRA leave as she did not have the right to FFCRA leave under either of the above scenarios.

            Therefore, Plaintiff’s status as a former employee on the date the leave request was made

resulted in Plaintiff’s ineligibility for leave under the FFCRA. Furthermore, even if Plaintiff was

found to be an employee on the date FFCRA leave was requested, Defendant, as an employer

with fewer than 50 employees is not a covered employer and would be within their rights to deny

Plaintiff’s request due to the risk to the financial health of Defendant which would have occurred

had leave been provided. Consequently, Defendant requests this Court dismiss “Count II FFCRA

Retaliation”.

                                            CONCLUSION



12
     ​Id.
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 7 of 8 PageID 34




       In conclusion, Plaintiff’s claims are fundamentally defective as Plaintiff fails to establish

a prima facie claim for retaliation under the FLSA or demonstrate Plaintiff was eligible for leave

under the FFCRA. Plaintiff bases their claim for retaliation under the FLSA on Plaintiff’s request

for FFCRA leave. However, the FLSA does not recognize requests for leave under the FFCRA

as a protected activity. Furthermore, Plaintiff was no longer an employee on the date FFCRA

leave was requested. Even if Plaintiff was determined to be an employee on April 4, 2020,

Defendant, as an employer with fewer than 50 employees, qualifies for an exemption to

providing FFCRA leave and therefore would have rightfully denied Plaintiff’s leave. This is

because the loss of 50% of Defendant’s employees would result in concerns for the viability of

the company.

       Consequently, Plaintiff has failed to sufficiently plead their claims for retaliation under

the FLSA and the FFCRA under either ​Iqbal or ​Twombly​ . Plaintiff has failed to do more than

provide a formulaic recitation of the elements of the alleged causes of action. As the allegations

are merely conclusionary they are not permitted to be considered as true and Plaintiff’s

Complaint should be dismissed.

       Defendant respectfully requests this Court grant its Motion to Dismiss under Federal

Rules of Civil Procedure 12(b)(6) and order Plaintiff take nothing by way of these claims.



                                                     Respectfully submitted,

                                                     Edison, Edison, & Brandt, PLLC

                                                     By:​ /s/ Michael G. Edison
                                                     Michael G. Edison, Esq.
                                                     FL Bar No.: 0127324
                                                     11268 Winthrop Main Street
                                                     Suite 102
Case 8:20-cv-01460-VMC-AEP Document 10 Filed 08/04/20 Page 8 of 8 PageID 35




                                                     Riverview, FL 33578
                                                     Office: 813.501.1577
                                                     Michael.Edison@eeblawgroup.com
                                                     Abbi.Carson@eeblawgroup.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4th, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I further certify that I mailed the foregoing
document and notice of electronic filing by first-class mail to the following:

                                                     Edison, Edison, & Brandt, PLLC

Christopher J. Saba, Esq.                            By:​ /s/ Michael G. Edison
Wenzel Fenton Cabassa, P.A.                          Michael G. Edison, Esq.
FL Bar No.: 0032016                                  FL Bar No.: 0127324
1110 North Florida Ave.                              11268 Winthrop Main Street
Suite 300                                            Suite 102
Tampa, FL 33602                                      Riverview, FL 33578
Office: 813.224.0431                                 Office: 813.501.1577
csaba@wfclaw.com                                     Michael.Edison@eeblawgroup.com
tsoriano@wfclaw.com                                  Abbi.Carson@eeblawgroup.com
